Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 6, 7, 11-15, 22, 25 and 27-33 are allowed.

The following is an examiner’s statement of reasons for allowance: Applicant amended claim 22 and the 35 USC 112(d) rejection is withdrawn.
The claims were indicated as allowable in the Final Office Action of 1/7/21 for the following reasons.
The prior art of record fails to disclose a spunbond nonwoven with a combination of less 10 micron round fibers and non-round fibers that has the claimed features of a theoretical surface area of greater than about 4200 cm2 per gram and a strike through time that is less than 10 seconds for three insults.  Bond does not teach the fiber diameters are less than 10 micron and provide embodiments that are 12 micron or greater.  Applicant’s disclosure indicates that when the fibers are less than 10 micron the theoretical surface area is greater than for a 12 micron fiber and therefore a 10 
	Additional references to Haggard, Roe, Young, and Arnold do not teach a 10 micron spunbond fiber blended with a ribbon fiber.
	It would not have been obvious to one of ordinary skill in the art before the effective filing date to produce a 10 micron spunbond nonwoven blended with non-round (ribbon) fibers with the expectation of producing a high theoretical surface area and high strike through nonwoven web.  The prior art does not teach or suggest the claimed nonwoven with an active ingredient.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A STEELE/Primary Examiner, Art Unit 1796